FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        December 29, 2020

                                                                         Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                           Clerk of Court
                         _________________________________

 ANTONIO DEWAYNE HOOKS,

       Plaintiff - Appellant,

 v.

 KAYODE ATOKI; BETHANY POLICE
 DEPARTMENT; OKLAHOMA COUNTY                                  No. 19-6093
 JAIL; ARMOR CORRECTIONAL
 HEALTH SERVICES INC; CHRIS
 HARDING, Bethany Police Officer, in his
 official and individual capacity; JAMES
 IRBY, Bethany Police Officer, in his
 official and individual capacity; JOHN
 WHETSEL, Sheriff, in his official and
 individual capacity; DR. JERRY CHILDS,
 Oklahoma County Jail, Armor Correctional
 Health Inc., in his official and individual
 capacity,

      Defendants - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                        for the Western District of Oklahoma
                             (D.C. No. 5:17-CV-00658-D)
                       _________________________________

Daniel S. Brookins (Gordon D. Todd with him on the briefs), Sidley Austin LLP,
Washington, DC, for the Plaintiff - Appellant.

Carson C. Smith (Robert S. Lafferrandre with him on the briefs), Pierce Couch
Hendrickson Baysinger & Green, L.L.P., Oklahoma City, Oklahoma, for named
Defendants – Appellees Chris Harding and James Irby, in their individual and official
capacities as Bethany Police Officers.
Austin J. Young (Sean P. Snider and Anthony C. Winter with him on the briefs), Johnson
Hanan Vosler Hawthorne & Snider, Oklahoma City, Oklahoma, for Defendants –
Appellees Armor Correctional Health Services, Inc. and Jerry Childs, Jr., D.O.

Rodney J. Heggy (Aaron Etherington with him on the briefs), Assistant District
Attorneys, Oklahoma County District Attorney’s Office, Oklahoma City, Oklahoma, for
Appellees – Defendants Kayode Atoki and Sheriff John Whetsel.

Antonio DeWayne Hooks also filed pro se briefing on his own behalf.
                    _________________________________

Before HARTZ, EBEL, and McHUGH, Circuit Judges.
                  _________________________________

McHUGH, Circuit Judge.
                    _________________________________


      In this civil rights lawsuit, Antonio Dewayne Hooks alleges that Officers Chris

Harding and James Irby of the Bethany, Oklahoma, Police Department used

excessive force against him in the course of an arrest, and, separately, that Officer

Kayode Atoki exhibited deliberate indifference by failing to intervene during a

vicious, gang-related jailhouse assault.1 The district court screened and dismissed

Mr. Hooks’s excessive force claim prior to discovery.2 And after limited discovery,

the district court granted Officer Atoki’s motion for summary judgment on the

deliberate indifference claim.




      1
        Because Mr. Hooks proceeded pro se in the district court, “we liberally
construe his filings, but we will not act as his advocate.” James v. Wadas, 724 F.3d
1312, 1315 (10th Cir. 2013).
      2
       Mr. Hooks raised other claims that the district court screened and dismissed.
Except where noted, those claims are not at issue in this appeal.

                                               2
      We affirm, in part and reverse, in part. Specifically, we reverse the district

court’s dismissal of Mr. Hooks’s excessive force claim because some of his

allegations are not barred by Heck v. Humphrey, 512 U.S. 477 (1994). We affirm the

district court’s grant of summary judgment to Officer Atoki on Mr. Hooks’s

deliberate indifference claim. We also take this opportunity to clarify that our recent

discussion of the deliberate indifference standard in Strain v. Regalado, 977 F.3d 984

(10th Cir. 2020), applies outside the medical context.

                               I.   BACKGROUND

                                A. Factual History

   Claims Dismissed Prior to Discovery

      “In determining whether a dismissal is proper, we must accept the allegations

of the complaint as true and construe those allegations, and any reasonable inferences

that might be drawn from them, in the light most favorable to the plaintiff.” Kay v.

Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (quotation marks omitted).

      a. The arrest and resulting charges

      On September 30, 2016, Officer Harding approached a vehicle with his gun

drawn and ordered Mr. Hooks to put his hands on the dash. Mr. Hooks complied, at

which point Officer Harding opened the car door and removed Mr. Hooks. Officer

Harding then attempted to maneuver Mr. Hooks to a police car, without explanation

or the use of handcuffs. Mr. Hooks pulled away, as if to say, “[W]hat are you doing!”

ROA, Vol. I at 1445. Officer Harding and Officer Irby then wrestled Mr. Hooks

between two cars, at which point Officer Irby tased Mr. Hooks. Mr. Hooks dropped

                                               3
to the ground, hit his head, landed on his stomach, and lay there, not moving. Officer

Irby tased Mr. Hooks again. Then, Officer Harding placed Mr. Hooks in a chokehold.

      In response to the altercation, on October 18, 2016, the Oklahoma County

district attorney filed a criminal information charging Mr. Hooks with two counts of

assault and battery upon a police officer, one count of possession with intent to

distribute a controlled substance, and one count of possession of a controlled

substance within 2,000 feet of a school or park. The two assault and battery counts

were specifically based on Mr. Hooks “pushing and stricking (sic)” Officers Harding

and Irby. Bethany App. at 35.

      Mr. Hooks entered a plea of no contest on the two assault and battery counts,

as well as a lesser-included count of simple drug possession. In exchange, the district

attorney agreed to dismiss the drug distribution charge, as well as the charge of

possession near a school or park. The court accepted Mr. Hooks’s plea and sentenced

him to concurrent four-year terms of imprisonment on each count.

      b. Booking and housing procedures

      When Mr. Hooks arrived at the county jail in the early morning hours of

October 1, 2016, an unnamed guard fingerprinted him. The guard did not ask

Mr. Hooks about his gang affiliations, in violation of jail policy. Typically, the jail

houses rival gang members in different parts of the jail for safety reasons.

      On October 5, 2016, a second unnamed guard moved Mr. Hooks from the 4D

pod to the 4A pod. The 4A pod was reserved for members of the “bloods” gang.



                                               4
Mr. Hooks was a member of the rival “crips” gang, as apparent from Mr. Hooks’s

tattoos. Jail officials were aware of Mr. Hooks’s gang affiliation.

   Claim Dismissed at Summary Judgment

      After the transfer to the 4A pod, Mr. Hooks showered, walked around the pod,

and got in line to order something from the canteen. Inmates place orders to the

canteen system using computer screens on the wall in front of the pod guard office.

The guards can see into the pod through the office window, and the pod is surveilled

continuously by several video cameras.

      Through the office window, Mr. Hooks could see Officer Atoki working at an

office computer.3 Then, someone knocked Mr. Hooks unconscious from behind. The

video from 4A pod camera #2, from 9:42:07 to 9:42:14, shows three assailants

kicking and stomping on Mr. Hooks in the bottom righthand corner of the screen.

Two of the assailants then walk away, and one of the three assailants kicks or stomps

on Mr. Hooks twice more. At 9:42:28, a white 4 jail employee, identified as Noel

Covarrubias, walks up to the window of the pod office and looks down to see what is




      3
         Mr. Hooks did not know the officer’s identity at the time of the attack. Later,
Mr. Hooks saw the same officer and asked a prison deputy who he was. The prison
deputy identified the officer as the floor unit manager. Officer Atoki was the floor
unit manager at the time of the attack. Officer Atoki denies that he was in the pod
office at the time of the attack and asserts that he was working in his own separate
office, just outside the pod.
      4
          Officer Atoki is black.

                                               5
happening.5 At 9:42:43, one of the assailants resumes kicking and stomping on

Mr. Hooks for two seconds. At 9:42:56, three guards, including Officer Atoki, enter

the pod and see Mr. Hooks’s body on the ground. At 9:44:02, two guards escort one

of the assailants out of the pod in handcuffs. And at 9:44:15, four or more additional

guards enter the pod. Then, at 9:45:10, guards enter the pod with a gurney for

Mr. Hooks.

      Camera #3 offers a different, partial view of the pod office. At no point before,

during, or immediately after the attack is anyone visible through the window of the

pod office.

      Camera #4 offers a third view of the attack, also in the bottom righthand

corner of the screen. This video shows one of the assailants leave Mr. Hooks at

9:42:18, trade shoes with another inmate, and then return to kick Mr. Hooks five

more times at 9:42:43.

                              B. Procedural History

      On June 14, 2017, Mr. Hooks filed a complaint in the United States District

Court for the Western District of Oklahoma. Mr. Hooks amended his complaint soon

thereafter. The defendants then moved to dismiss, and a magistrate judge

recommended that their motions be granted. On April 16, 2018, the district court




      5
         In his incident report, Mr. Covarrubias stated he “could hear the commotion
but not immediately see the cause,” which is why he “moved to the window to get a
better view.” ROA, Vol. I at 666.

                                              6
adopted the magistrate judge’s recommendation and also granted Mr. Hooks leave to

amend his complaint.

   The Operative Complaint

       On May 7, 2018, Mr. Hooks filed a second amended complaint against Officer

Harding, Officer Irby, an unnamed booking guard, an unnamed classification guard,

unnamed booking nurses, Officer Atoki, Sheriff John Whetsel, the jail’s doctor,6 and

the jail. Claim I alleged deliberate indifference by the doctor for twisting wires in

Mr. Hooks’s mouth. Claim II alleged excessive force by Officers Harding and Irby.

Claim III alleged that Sheriff Whetsel and Officer Atoki failed to protect Mr. Hooks

from the attack. Claim IV alleged deliberate indifference by Sheriff Whetsel and the

booking guard for failing to ask about Mr. Hooks’s gang affiliations. Claim V alleged

deliberate indifference by Sheriff Whetsel and an unnamed guard for moving Mr.

Hooks from the 4D pod to the 4A pod. Claim VI alleged deliberate indifference by

the jail, the unnamed booking nurses, and the doctor for failing to place Mr. Hooks

on medical status upon his arrival at the jail.

   Motions to Dismiss

       The defendants again moved to dismiss, and a magistrate judge recommended

that those motions (except as to Officer Atoki) be granted under 28 U.S.C. § 1915A

(requiring that courts promptly screen prisoner complaints against governmental


       6
         Mr. Hooks named “Armor Correctional Health Inc.” as a defendant but his
allegations are directed against the jail’s doctor. We liberally construe the second
amended complaint accordingly. See James, 724 F.3d at 1315.

                                                  7
entities or their officers or employees). First, the magistrate judge recommended the

deliberate indifference claims against Sheriff Whetsel be dismissed because

Mr. Hooks had not alleged the Sheriff’s personal involvement in any of the described

conduct. Second, the magistrate judge recommended the deliberate indifference

claims against the doctor and the jail be dismissed because Mr. Hooks merely

disagreed with the doctor’s chosen course of treatment and had not alleged subjective

indifference. In addition, Mr. Hooks failed to allege subjective indifference by the

booking nurses. Third, the magistrate judge recommended the excessive force claim

against Officers Harding and Irby be dismissed under Heck v. Humphrey. Fourth, the

magistrate judge liberally construed Mr. Hooks’s complaint as alleging an official

capacity claim against the City of Bethany and Oklahoma County and recommended

that any such claim be dismissed because Mr. Hooks had not alleged an

unconstitutional custom or policy. On June 26, 2018, the district court adopted the

magistrate judge’s recommendation.

      With respect to Officer Atoki’s motion to dismiss, the magistrate judge

recommended that it be denied on the individual capacity claim and granted on the

official capacity claim. Specifically, the magistrate judge found that Mr. Hooks had

alleged a plausible claim of deliberate indifference based on Officer Atoki’s failure

to respond more effectively to the attack. In addition, the magistrate judge found that




                                              8
Officer Atoki was not entitled to qualified immunity. The district court adopted the

magistrate judge’s recommendation.7

   Motion for Summary Judgment

      Officer Atoki then moved for summary judgment. A magistrate judge

recommended that the motion be granted, seemingly for two distinct reasons. First,

the magistrate judge reasoned that Mr. Hooks had failed to show causation because

the attack against him lasted “less than one minute,” so Officer Atoki’s intervention

could not have made a difference. ROA, Vol. III at 160. Second, the magistrate judge

reasoned that Mr. Hooks had failed to show subjective indifference because, at most,

his version of events suggested that Officer Atoki “changed post positions without

waiting for the replacing pod officer to be in a position to monitor the pod.” ROA,

Vol. III at 163–64. In other words, Mr. Hooks had not shown that Officer Atoki was

subjectively aware of the attack at the outset.

      On June 4, 2019, the district court adopted the magistrate judge’s

recommendation and entered judgment. Specifically, the district court agreed with

the magistrate judge’s analysis of causation and subjective indifference. And the

district court thought it “clear” that Officer Atoki “never approached the window

closely enough to see the attack . . . because he does not appear in any video

recording of the office window.” ROA, Vol. III at 181.



      7
        Mr. Hooks then filed a premature notice of appeal that we dismissed for lack
of appellate jurisdiction.

                                                  9
      Mr. Hooks filed a timely notice of appeal.

                                  II.   DISCUSSION

      Mr. Hooks argues (1) it was error for the district court to dismiss his excessive

force claim, (2) the district court applied the wrong legal standard to his deliberate

indifference claims, and (3) the district court erred in granting summary judgment to

Officer Atoki. We address these arguments in the order presented.

 A. The District Court Erred in Dismissing Mr. Hooks’s Excessive Force Claim

      “We apply the same standard of review for dismissals under

§ 1915(e)(2)(B)(ii) that we employ for Federal Rule of Civil Procedure 12(b)(6)

motions to dismiss for failure to state a claim.” Kay, 500 F.3d at 1217. That means

“we look to the specific allegations in the complaint to determine whether they

plausibly support a legal claim for relief.” Id. at 1218 (internal quotation marks

omitted).

      “In Heck, 512 U.S. at 480–87, the Supreme Court held that a plaintiff could

not bring a civil-rights claim for damages under § 1983 based on actions whose

unlawfulness would render an existing criminal conviction invalid.” Havens v.

Johnson, 783 F.3d 776, 782 (10th Cir. 2015). “An excessive-force claim against an

officer is not necessarily inconsistent with a conviction for assaulting the officer.” Id.

“For example, the claim may be that the officer used too much force to respond to the

assault or that the officer used force after the need for force had disappeared.” Id.

“To determine the effect of Heck on an excessive-force claim, the court must

compare the plaintiff’s allegations to the offense he committed.” Id.

                                               10
   The Offense Committed

      Mr. Hooks pleaded no contest to two counts of assault and battery of a police

officer. The Oklahoma crime of assault and battery upon a police officer applies to

“[e]very person who, without justifiable or excusable cause knowingly commits

battery or assault and battery upon the person of a police officer.” Okla. Stat. Ann.

tit. 21, § 649(B). The criminal information filed against Mr. Hooks vaguely referred

to him “pushing and stricking (sic)” the two officers.

   Mr. Hooks’s Allegations

      Mr. Hooks alleged that Officers Harding and Irby employed excessive force

during his arrest, in violation of his Fourth Amendment rights.

      The Fourth Amendment forbids unreasonable seizures, including the use
      of excessive force in making an arrest. To determine whether the force
      used in a particular case is excessive “requires a careful balancing of the
      nature and quality of the intrusion on the individual’s Fourth
      Amendment interests against the countervailing governmental interests
      at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989) (internal
      quotation marks omitted). The ultimate question “is whether the
      officers’ actions are objectively reasonable in light of the facts and
      circumstances confronting them.” Id. at 397 (internal quotations marks
      omitted). This determination “requires careful attention to the facts and
      circumstances of each particular case, including the severity of the
      crime at issue, whether the suspect poses an immediate threat to the
      safety of the officers or others, and whether he is actively resisting
      arrest or attempting to evade arrest by flight.” Id. at 396.

Casey v. City of Fed. Heights, 509 F.3d 1278, 1281 (10th Cir. 2007).

      Here, Mr. Hooks pleaded no contest to a severe crime (assaulting a police

officer) that inherently poses an immediate threat to the safety of officers. In




                                               11
addition, Mr. Hooks alleges he was actively resisting arrest. Consequently, there is no

doubt the officers were justified in employing some force against Mr. Hooks.

       The inquiry is nevertheless complicated because Mr. Hooks’s second amended

complaint alleges several distinct uses of force. First, Officer Harding removed

Mr. Hooks from the car. Second, Officer Harding tried to move Mr. Hooks toward

the police car. Third, Officers Harding and Irby wrestled Mr. Hooks between two

cars. Fourth, Officer Irby tased Mr. Hooks. Fifth, Officer Irby tased Mr. Hooks again.

And sixth, Officer Harding placed Mr. Hooks in a chokehold.

3. Analysis

       Heck bars Mr. Hooks from recovering damages based on the first four alleged

uses of force. Mr. Hooks’s no contest plea to two counts of assault and battery of a

police officer means he admitted repeatedly hitting the officers before he was

subdued. For Mr. Hooks to prevail on his excessive force claim with respect to these

uses, he would need to prove that it was unreasonable for the officers to defend

themselves by subduing him. In other words, Mr. Hooks would need to show “he did

nothing wrong.” Havens, 783 F.3d at 783. That inquiry would necessarily entail an

evaluation of whether and to what extent Mr. Hooks used force against the officers,

an inquiry that would take aim at the heart of his criminal plea, thereby violating the

spirit of Heck.8




       8
       Heck also does not bar a claim “that [an] officer used too much force to
respond to the assault.” Havens v. Johnson, 783 F.3d 776, 782 (10th Cir. 2015).
                                              12
      The fifth and sixth uses of force are different. Those allegations align with the

examples we articulated in Havens, i.e., “the claim may be . . . that the officer used

force after the need for force had disappeared.” Id. at 782. Mr. Hooks alleges that

after Officer Irby tased him once, he fell, hit his head, and lay unmoving, on his

stomach on the ground. Yet, Officer Irby tased him again and Officer Harding placed

him in a chokehold. An officer can be liable for using excessive force against a

suspect who “no longer posed a threat.” Estate of Smart by Smart v. City of Wichita,

951 F.3d 1161, 1176 (10th Cir. 2020). Drawing all reasonable inferences in

Mr. Hooks’s favor, it is plausible that the officers were on notice that Mr. Hooks no

longer posed a threat after he collapsed on his stomach on the ground.

      Our decision in Martinez v. City of Albuquerque, 184 F.3d 1123 (10th Cir.

1999), explains how a district court should proceed when some factual allegations are

barred by Heck and others are not. “If this case proceeds to trial while [Mr. Hooks’s]

state court conviction remains unimpaired, the court must instruct the jury that

[Mr. Hooks’s] state arrest was lawful per se.” Id. at 1127. “The question for the jury

is whether the police officers utilized excessive force in making that arrest.” Id.

“Otherwise, the jury might proceed on the incorrect assumption that the police

officers had no probable cause to arrest [Mr. Hooks], and thus reach a verdict

inconsistent with [Mr. Hooks’s] criminal conviction.” Id.




Nothing in the allegations relevant to the first four uses of force in the second
amended complaint rise to that level.

                                              13
      The district court adopted the magistrate judge’s analysis without additional

comment. The magistrate judge made two errors. First, the magistrate judge noted

that Mr. Hooks’s second amended complaint did not mention his assault on the

officers but failed to explain why that omission necessarily means that every use of

force in the second amended complaint is barred by Heck. Our cases have

consistently drawn a distinction between reasonable force used to subdue a suspect

and unreasonable force used thereafter. See, e.g., Havens, 783 F.3d at 782; Estate of

Smart, 951 F.3d at 1176.

      Second, the magistrate judge misinterpreted Mr. Hooks’s no contest plea.

Specifically, the magistrate judge determined that Mr. Hooks had pleaded no contest

to aggravated assault and battery of a police officer, apparently because a citation to

the aggravated assault and battery statute appears on the state court’s electronic

docket.

      That citation in the state court’s electronic docket appears to be a mistake,

based on three considerations. First, the word “aggravated” did not appear in the

criminal information. Second, Officer Harding’s affidavit of probable cause states he

and Officer Irby suffered only “minor cuts and bruises” during the altercation.

Bethany App. at 39. Such injuries would not meet Oklahoma’s definition of

aggravated assault and battery. Okla. Stat. Ann. tit. 21, § 646. And third, the state

court did not cite the aggravated assault and battery statute when it accepted

Mr. Hooks’s plea and imposed a sentence.



                                              14
       The officers defend the magistrate judge’s decision by comparing the facts of

this case to those in Havens, DeLeon v. City of Corpus Christi, 488 F.3d 649 (5th Cir.

2007), and Wilson v. Rokusek, 670 F. App’x 662 (10th Cir. 2016) (unpublished).

None of those three cases applies.

       Havens involved a plaintiff who pleaded guilty to an attempted assault on a

police officer by either hitting or trying to hit the officer with a car. 783 F.3d at 779–

80. The plaintiff then filed an excessive force complaint that “denied any

wrongdoing.” Id. at 781. Specifically, the complaint “said that he at no time

attempted to resist arrest, claiming that the officers . . . caused [the plaintiff] to lose

control of the vehicle which resulted in the vehicle lurching forward under its own

volition.” Id. (internal quotation marks omitted). We held that Heck applied because

the guilty plea and the civil complaint were “incompatible.” Id. at 783. Here, by

contrast, Mr. Hooks has alleged an excessive force claim based on the officers’

conduct after they subdued him. We expressly left open the possibility that such a

claim might be viable in Havens.

       The Fifth Circuit’s decision in DeLeon is also inapposite. There, the plaintiff

and a police officer got into a fight that ended when the police officer shot the

plaintiff several times. 488 F.3d at 651. The plaintiff pleaded guilty to aggravated

assault of a police officer. Id. Then, the plaintiff filed a civil rights complaint

alleging “that he did nothing wrong, that he simply defended himself.” Id. at 656.

The court held there was “no alternative pleading or theory of recovery that would

allow this claim for excessive force to proceed without interfering with” the guilty

                                                 15
plea. Id. Here, by contrast, Mr. Hooks admits he initially resisted arrest, “pull[ing]

away” from Officer Harding and “wrestling” with both officers. ROA, Vol. I at 1445.

But he claims the officers continued to use force after he was subdued. Accordingly,

we have identified one theory that would interfere with Mr. Hooks’s no contest plea

and one that would not.

      Our decision in Wilson is inapplicable for essentially the same reason. There,

the plaintiff ran from a police officer, “stole his service vehicle, hit him with the

vehicle, and then swerved at another officer.” 670 F. App’x at 663. The officer

eventually shot the plaintiff in the arm. Id. After being convicted of battery against a

law enforcement officer, the plaintiff filed a civil action, alleging excessive force. Id.

But in direct conflict to his battery conviction, the plaintiff “maintain[ed] that he did

not drive the service vehicle into” the officer. Id. Mr. Hooks’s allegations are more

nuanced than that, for all the reasons already explained.9



      9
         In his pro se opening brief, Mr. Hooks also argues the district court erred by
dismissing his claim against the jail doctor. Specifically, Mr. Hooks alleges that a jail
doctor twisted the wires that were then holding his jaw in place in a mistaken attempt
to fix a problem with the wires. The twisting resulted in terrible pain.
        “[O]ur caselaw firmly establishes that a doctor’s exercise of considered
medical judgment fails to fulfill the subjective component [of deliberate
indifference], absent an extraordinary degree of neglect—viz., where a prison
physician responds to an obvious risk with patently unreasonable treatment.” Spencer
v. Abbott, 731 F. App’x 731, 745 (10th Cir. 2017) (unpublished) (internal quotation
marks omitted). “[T]he fact that [a doctor’s] reasoning may have amounted to
negligence is immaterial.” Id. at 744. Mr. Hooks does not allege the doctor was
engaged in anything other than a good faith (if mistaken) attempt to fix the problem.
An honest mistake in selecting a course of treatment does not amount to deliberate
indifference.

                                               16
 B. The District Court Did Not Err in Applying a Subjective Intent Standard to
                   Mr. Hooks’s Deliberate Indifference Claims

       Mr. Hooks’s second argument is that the district court applied the wrong legal

standard to his deliberate indifference claims. As a pretrial detainee, Mr. Hooks’s

claims arise under the Fourteenth Amendment. See Burke v. Regalado, 935 F.3d 960,

991 (10th Cir. 2019). In Kingsley v. Hendrickson, 576 U.S. 389 (2015), the Supreme

Court “held that a plaintiff may establish an excessive force claim under the

Fourteenth Amendment based exclusively on objective evidence.” Strain, 977 F.3d at

990.

       During the pendency of this appeal, we decided Strain. There, we “decline[d]

to extend Kingsley to Fourteenth Amendment deliberate indifference claims” for

three reasons. Id. at 991.

       First, Kingsley turned on considerations unique to excessive force
       claims: whether the use of force amounted to punishment, not on the
       status of the detainee. Next, the nature of a deliberate indifference claim
       infers a subjective component. Finally, principles of stare decisis weigh
       against overruling precedent to extend a Supreme Court holding to a
       new context or new category of claims.

Id.

       In a Rule 28(j) letter, Mr. Hooks argues Strain’s analysis was limited to

“deliberate indifference to medical needs.” And to the extent Strain went further,

Mr. Hooks argues we should treat those statements as dicta. Neither of those

argument is persuasive.




                                              17
   What Did Strain Hold?

       Although our opinion in Strain addressed a claim of medical indifference,

every aspect of its reasoning applies more broadly, to Fourteenth Amendment

deliberate indifference claims, including those based on a failure to prevent jailhouse

violence.

       First, the panel in Strain noted that the Supreme Court’s Kingsley decision

addressed only excessive force claims. And we further clarified that excessive force

claims serve a different purpose than deliberate indifference claims. “Excessive force

requires an affirmative act, while deliberate indifference often stems from inaction.”

Strain, 977 F.3d at 991. “Thus, the force of Kingsley does not apply to the deliberate

indifference context, where the claim generally involves inaction divorced from

punishment.” Id. at 992.

       Second, we explained that an inquiry into a defendant’s subjective intent is

inherent in the concept of deliberate indifference. “[A]n official’s intent matters not

only as to what the official did (or failed to do), but also why the official did it.” Id.

“Removing the subjective component from deliberate indifference claims would thus

erode the intent requirement inherent in the claim.” Id. at 993.

       Third, we explained that stare decisis counseled in favor of our interpreting

Kingsley narrowly. “Extending Kingsley to eliminate the subjective component of the

deliberate indifference standard in the Tenth Circuit would contradict the Supreme

Court’s rejection of a purely objective test . . . and our longstanding precedent.” Id.



                                                18
      None of the arguments we discussed in Strain are unique to an inmate’s

medical needs. This case provides a good illustration of that fact: Mr. Hooks does not

allege that Officer Atoki employed excessive force, Officer Atoki’s subjective intent

is relevant to his motive, and Supreme Court precedent prior to Kingsley addressed

facts like those at issue in this case. See Farmer v. Brennan, 511 U.S. 825, 830

(1994).

      In fact, Strain’s discussion of Farmer strongly suggests that Strain’s analysis

was not limited to the medical context. Farmer involved a claim that prison officials

were deliberately indifferent to an incident where the plaintiff “was beaten and raped

by another inmate.” Id. The Supreme Court determined that deliberate indifference

“requires consciousness of a risk” on the part of a defendant. Id. at 840. In Strain, we

rejected a broad reading of Kingsley, in part, because it would contradict Farmer on

that point. 977 F.3d at 992–93. Quite simply, that line of reasoning in Strain could

not have been limited to the medical context, because Farmer was not a case about

medical treatment.

2. Was Strain’s Discussion of Kingsley Dicta?

      Contrary to Mr. Hooks’s assertion, these aspects of Strain were not dicta.

Strain analyzed Kingsley to determine the scope of the Supreme Court’s holding, and

defining that scope was necessary to this court’s holding.

      “Dicta are statements and comments in an opinion concerning some rule of law

or legal proposition not necessarily involved nor essential to determination of the

case in hand.” Thompson v. Weyerhaeuser Co., 582 F.3d 1125, 1129 (10th Cir. 2009)

                                              19
(internal quotation marks omitted). Strain’s interpretation of Kingsley was essential

to its holding that a plaintiff claiming deliberate indifference must demonstrate a

defendant’s subjective awareness. Otherwise, we would not have proceeded to apply

our pre-Kingsley deliberate indifference standard to the Strain plaintiff’s claims. See

Strain, 977 F.3d at 993–97.10

     C. The District Court Did Not Err in Awarding Summary Judgment to
                                  Officer Atoki

      The district court granted summary judgment to Officer Atoki because it

determined there was no genuine dispute as to his subjective indifference or as to

causation. We agree with the district court as to Officer Atoki’s subjective

indifference and consequently do not address the issue of causation.

   Summary Judgment Standard

      “We review a grant of summary judgment de novo and apply the same legal

standard used by the district court.” Timmons v. White, 314 F.3d 1229, 1232 (10th

Cir. 2003). Summary judgment is appropriate “if the movant shows that there is no




      10
          Mr. Hooks argues, in a footnote in his opening brief, that he has stated a
plausible claim against the unnamed booking guard regardless of whether Kingsley
applies. This is so, he argues, because the guard “knew of [Mr. Hooks’s] gang
affiliation but still chose to house him with a rival gang.” Appellant Br. at 33 n.14
(emphasis in original).
        This argument is waived. See United States v. Walker, 918 F.3d 1134, 1153
(10th Cir. 2019) (“Arguments raised in a perfunctory manner, such as in a footnote,
are waived.” (quotation marks omitted)). Other than the single footnote, all
references to the booking and classification process in the argument section of
Mr. Hooks’s opening brief are predicated on our agreeing with him that Strain is not
controlling.

                                              20
genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

       “An issue is ‘genuine’ if there is sufficient evidence on each side so that a

rational trier of fact could resolve the issue either way.” Adler v. Wal-Mart Stores,

Inc., 144 F.3d 664, 670 (10th Cir. 1998) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). “An issue of fact is ‘material’ if under the substantive law

it is essential to the proper disposition of the claim.” Id.

   Analysis

       “[P]rison officials have a duty to ‘provide humane conditions of confinement,’

including ‘tak[ing] reasonable measures to guarantee the safety of . . . inmates.’”

Requena v. Roberts, 893 F.3d 1195, 1214 (10th Cir. 2018) (alteration and omission in

original) (quoting Farmer, 511 U.S. at 832). “This duty includes ‘a duty to protect

prisoners from violence at the hands of other prisoners.’” Id. (quoting Farmer, 511

U.S. at 833). Yet, “prison officials who act reasonably cannot be found liable.”

Farmer, 511 U.S. at 845.

       So, to prevail, Mr. Hooks must demonstrate that Officer Atoki responded

unreasonably to the attack. See id. at 844 (explaining that “prison officials who

actually knew of a substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the harm ultimately was not

averted”). Because we affirm based on Mr. Hooks’s failure to demonstrate a genuine

issue as to whether Officer Atoki acted unreasonably, we do not address the issue of

objective harm or subjective awareness.

                                                21
      The district court granted Officer Atoki’s summary judgment motion, because

the district court thought it “clear” that Officer Atoki “never approached the window

closely enough to see the attack . . . because he does not appear in any video

recording of the office window.” ROA, Vol. III at 181. This analysis is based on a

version of the facts contrary to Mr. Hooks’s testimony and, therefore, contrary to our

summary judgment standard.

      Viewing the record in the light most favorable to Mr. Hooks, Officer Atoki

was in the pod office when the attack started. He was positioned somewhere

Mr. Hooks could see him through the window, but not in view of camera #2 or

camera #3. From those facts, it is also reasonable to infer that, like Mr. Covarrubias,

Officer Atoki could hear the commotion outside the pod window. These facts and

inferences are enough to establish Officer Atoki’s subjective awareness of the attack

but are not enough to establish that he acted unreasonably.

      Mr. Hooks does not argue Officer Atoki should have intervened before or

during the first attack, from 9:42:07 to 9:42:14. Rather, Mr. Hooks argues Officer

Atoki should have stopped the second attack, when one of the assailants returned to

resume kicking Mr. Hooks in the head, at 9:42:43. The video evidence indicates that

fifteen seconds passed between the time Mr. Covarrubias looked out the window, at

9:42:28, and the time of the assailant’s return, at 9:42:43. No reasonable juror could

find that response time unreasonable.

      Even if we consider the twenty-eight seconds that elapsed between the time

Mr. Covarrubias looked out the window and the time Officer Atoki responded with

                                              22
other guards, at 9:42:56, the result is the same. No reasonable juror could conclude

that Officer Atoki sat in the pod office, heard a commotion, waited for

Mr. Covarrubias to look out the window, presumably heard Mr. Covarrubias describe

what was going on, deliberately decided not to respond, yet nonetheless arrived with

the other guards, all in the span of twenty-eight seconds.11 See Deherrera v. Decker

Truck Line, Inc., 820 F.3d 1147, 1159 (10th Cir. 2016) (“On summary judgment,

although we must draw all factual inferences in favor of the nonmovant, those

inferences must be reasonable.” (internal quotation marks omitted)). In other words,

between the point at which Officer Atoki, if stationed in the pod, would have been

made aware of the first attack (that is, when Mr. Covarrubias went to the window),

and the point at which Officer Atoki entered the pod with the required backup, not

enough time elapsed for a reasonable juror to deem his response unreasonable. Thus,

even if we accept Mr. Hooks’s version of the facts, a reasonable jury could not

conclude that Officer Atoki was deliberately indifferent.




      11
         As the district court found, “it is undisputed that a detention office[r] could
not respond to a disturbance without backup.” ROA, Vol. III at 181.

                                               23
                                III.   CONCLUSION

      We reverse and remand for further proceedings on Mr. Hooks’s excessive

force claim against Officers Harding and Irby. We otherwise affirm.12

      We remind Mr. Hooks that he is obligated to continue making partial payments

until the entire filing fee associated with this appeal has been paid.




      12
         Mr. Hooks’s pro se motion asking that we order his transfer to Joseph Harp
Medical Prison is denied. Mr. Hooks filed an action in district court challenging the
warden’s denial of his transfer request, which is the proper course for such a
challenge. See Hooks v. Yandell, No. CIV 18-399-RAW-SPS, 2020 WL 5898782
(E.D. Okla. Oct. 5, 2020). The district court dismissed Mr. Hooks’s complaint and
entered judgment in favor of the defendants. Id. Mr. Hooks has appealed to this court,
and his claims will be considered in that separate proceeding. See Hooks v. Yandell,
No. 20-7061.

                                               24